Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The action is in response to claims dated 7/23/2021
Claims pending in the case: 1-20

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cleron (US 8601561).

Regarding claim 1, Cleron teaches, a method of preventing user operations, applied to an electronic device, the method comprising: 
when running a preset application (Cleron: col 4, lines 34-56: customizable widget application to display content with protective overlay), generating a shielding interface and displaying the shielding interface on a topmost layer of a display screen of the electronic device (Cleron: col 2 lines 52–65, col 7, lines 42-55: present overlay to prevent user input); and 
when the shielding interface is in a top display state, shielding or isolating input instructions into the electronic device thereby preventing operations of the electronic device (Cleron: col 7, lines 42-55: when overlay is presented user input to the device is isolated to not modify the content within the widget).
Although Cleron does not specifically recite a preset application, Cleron teaches the concept for widget applications only. It would be obvious to one skilled in the art to implement the function only on widget applications which broadly interpreted reads on preset application.

Regarding Claim(s) 8 and 15, this/these claim(s) is/are similar in scope as claim(s) 1. Therefore, this/these claim(s) is/are rejected under the same rationale.

Claim(s) 2, 9, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cleron (US 8601561) in view of Hautala (US 20110148776).

Regarding claim 2, Cleron teaches the invention as claimed in claim 1 above but not, wherein shielding or isolation of input instructions into the electronic device comprises: detecting input instructions; if the input instructions comprise an instruction to close the shielding interface or an instruction to hide the shielding interface, shielding or isolating the input instructions.
Hautala teaches, detecting input instructions; if the input instructions comprise an instruction to close the shielding interface or an instruction to hide the shielding interface, shielding or isolating the input instructions (Hautala: [3-5]: prevent user from closing an overlay by user input).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cleron and Hautala because the combination would prevent an overlay that has a critical function from closing. One of ordinary skill in the art would have been motivated to combine the teachings because the combination would improve the system where an overlay is prevented from closing to make sure it received user attention and also to minimize accidental data entry when not appropriate. 

Regarding Claim(s) 9 and 16 this/these claim(s) is/are similar in scope as claim(s) 2. Therefore, this/these claim(s) is/are rejected under the same rationale.

Claim(s) 3, 10, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cleron (US 8601561) in view of Zhang (CN 105631370 – please refer to the attached English translation for the mapping).

Regarding claim 3, Cleron teaches the invention as claimed in claim 1 above but not, wherein a size of the shielding interface is equal to a size of the display screen.
Zhang teaches, wherein a size of the shielding interface is equal to a size of the display screen (Zhang: [15, 30-31]: mask layer of full screen size may be used with transparent and opaque regions to control which content is made visible through the mask).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cleron and Zhang because the arts pertain to selectively displaying and hiding content from display for privacy. The combination would enable the user of a mask layer of full screen size with transparent and opaque regions to control which content is made visible through the mask instead of creating smaller mask layers . One of ordinary skill in the art would have been motivated to combine the teachings because the combination would make the implementation simpler by making an overlay size same a  screen size.

Regarding Claim(s) 10 and 17, this/these claim(s) is/are similar in scope as claim(s) 3. Therefore, this/these claim(s) is/are rejected under the same rationale.

Claim(s) 4-6, 11-13, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cleron (US 8601561) in view of Jo (US 20130082945).

Regarding claim 4, Cleron teaches the invention as claimed in claim 1 above but not, setting attributes of the shielding interface; and adding a preset display content to the shielding interface.
Jo teaches, setting attributes of the shielding interface (Jo: [41]: attribute to unlock the screne; [117]: lock screen based on time attribute ; [128, 130] size, shape and appearance attributes); and adding a preset display content to the shielding interface (Jo: [128]: a lock screen may have preset content based on user setting). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cleron and Jo because the arts pertain to locking screen to prevent interaction with content. The combination would enable the user of a preset mask layers . One of ordinary skill in the art would have been motivated to combine the teachings because the combination adds flexibility by giving options to customize view of the screen.

Regarding claim 5, Cleron and Jo teaches the invention as claimed in claim 4 above and further, wherein the attributes of the shielding interface comprise: the shielding interface comprises no maximize button, minimize button, or restore button (Jo: [128]: a lock screen may have preset content view – no buttons).

Regarding claim 6, Cleron teaches the invention as claimed in claim 1 above but not, further comprising: recording a display duration of the shielding interface; if the display duration matches a preset duration, closing the shielding interface.
Jo teaches, recording a display duration of the shielding interface (Jo: [136]: record time from the time touch is entered which is a display duration from the time of touch input); if the display duration matches a preset duration, closing the shielding interface (Jo: [136]: unlock screen if time matches condition)
The same motivation to combine the prior arts, stated above applies.

Regarding Claim(s) 11-13, this/these claim(s) is/are similar in scope as claim(s) 4-6. Therefore, this/these claim(s) is/are rejected under the same rationale.

Regarding Claim(s) 18-20, this/these claim(s) is/are similar in scope as claim(s) 4-6. Therefore, this/these claim(s) is/are rejected under the same rationale.


	Allowable Subject Matter
Claim(s) 7 and 14 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form in its entirety including all of the limitations of the base claim and any intervening claims, having addressed and corrected any other objections and rejections presented for the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in attached 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDRITA BRAHMACHARI whose telephone number is (571)272-9735. The examiner can normally be reached Monday to Friday, 10 am to 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571 272 8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mandrita Brahmachari/Primary Examiner, Art Unit 2176